Order entered April 14, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00278-CV

                               CITY OF DALLAS, Appellant

                                              V.

                     MILLWEE-JACKSON JOINT VENTURE AND
                         STEPHEN M. MILLWEE, Appellee

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 04-07287-E

                                          ORDER
       Before the Court is appellant’s April 11, 2014 unopposed motion for extension of time to

file it motion for rehearing. We GRANT the motion. The time to file appellant’s motion for

rehearing is extended to May 19, 2014.


                                                    /s/   JIM MOSELEY
                                                          JUSTICE